COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00336-CR


David Lee Hayman                       §    From the 30th District Court

                                       §    of Wichita County (45,968-A)

v.                                     §    December 21, 2012

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00536-CR


EFRAIN CARRILLO GARCIA A/K/A                                         APPELLANT
GARCIA EFRAIN

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Efrain Carrillo Garcia a/k/a Garcia Efrain attempts to appeal from

his conviction for the sexual assault of a child.    See Tex. Penal Code Ann.

§ 22.011(a)(2) (West 2011).    The trial court’s certification of Garcia’s right to

appeal states that this “is a plea bargain case, and the defendant has NO right of




      1
       See Tex. R. App. P. 47.4.


                                         2
appeal” and that “the defendant has waived the right of appeal.” See Tex. R.

App. P. 25.2(a)(2).

      On November 14, 2012, we notified Garcia’s retained trial counsel of

Garcia’s pro se notice of appeal, that the certification indicating that Garcia had

no right to appeal had been filed in this court, and that this appeal could be

dismissed unless Garcia or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal on or before November 26,

2012. See Tex. R. App. P. 25.2(d). To date, we have received no response

showing any grounds for continuing the appeal. Rule 25.2(a)(2) limits the right of

appeal in a plea bargain case to matters that were raised by written motion filed

and ruled on before trial or to cases in which the appellant obtained the trial

court’s permission to appeal. Tex. R. App. P. 25.2(a)(2). In the present case,

the trial court’s certification states that Garcia has no right to appeal and that he

has waived his right to appeal. Accordingly, we dismiss this appeal. See Tex. R.

App. P. 25.2(d), 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 21, 2012




                                         3